Name: Council Regulation (EEC) No 2063/92 of 30 June 1992 fixing the basic price, and the seasonal adjustments to the basic price for sheep meat for the 1993 marketing year
 Type: Regulation
 Subject Matter: animal product;  prices
 Date Published: nan

 30 . 7 . 92 Official Journal of the European Communities No L 215 / 45 COUNCIL REGULATION (EEC) No 2063 / 92 of 30 June 1992 fixing the basic price , and the seasonal adjustments to the basic price for sheepmeat for the 1993 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3013 / 89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ( 1 ) ) and in particular Article 3 ( 1 ) and (2) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas the basic price must be fixed in accordance with the criteria laid down in Article 3 (2 ) of Regulation (EEC ) No 3013 / 89 ; Whereas , when the basic price for sheep carcases is fixed , account should be taken of the objectives of the common agricultural policy; whereas the main objectives of the common agricultural policy are , in particular , to guarantee a fair standard of living for the farming community and to ensure that supplies are available and that they reach consumers at reasonable prices ; whereas these factors result in the price for the 1993 marketing year being fixed at the level laid down in this Regulation ; Whereas the weekly seasonally-adjusted amounts applicable to the basic price should be fixed in the light of experience gained during the 1990 and 1991 marketing years concerning private storage , HAS ADOPTED THIS REGULATION : A rticle 1 For the 1993 marketing year , the basic price for sheepmeat is hereby fixed at ECU 422,95 / 100 kg carcase weight . Article 2 The basic price referred to in Article 1 is hereby seasonally adjusted in accordance with the table set out in the Annex to this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1993 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (*) OJ No L 289 , 7 . 10 . 1989 , p. 1 . Regulation as last amended by Regulation (EEC) No 1741 / 91 (OJ No L 163 , 26 . 6 . 1991 , p. 41 ). ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 51 . ( 3 ) OJ No C 150 , 15 . 6 . 1992 . ( 4 ) OJ No C 169 , 6 . 7 . 1992 . No L 215 /46 Official Journal of the European Communities 30 . 7 . 92 ANNEX 1993 marketing year (ECU/100 kg carcase weight) Week beginning Week Basic price 4 January 1993 1 432,17 11 January 1993 2 435,12 18 January 1993 3 438,55 25 January 1993 4 441,00 1 February 1993 5 443,45 8 February 1993 6 445,90 15 February 1993 7 448,35 22 February 1993 8 450,80 1 March 1993 9 452,76 8 March 1993 10 454,72 15 March 1993 11 455,70 22 March 1993 12 455,70 29 March 1993 13 454,72 5 April 1993 14 453,35 12 April 1993 15 451,49 19 April 1993 16 448,84 26 April 1993 17 446,88 3 May 1993 18 443,94 10 May 1993 19 441,00 17 May 1993 20 437,08 24 May 1993 21 432,18 31 May 1993 22 427,28 7 June 1993 23 421,40 14 June 1993 24 416,50 21 June 1993 25 412,58 28 June 1993 26 408,66 5 July 1993 27 405,72 12 July 1993 28 403,76 19 July 1993 29 402,78 26 July 1993 30 402,29 2 August 1993 31 401,77 9 August 1993 32 401,77 16 August 1993 33 401,77 23 August 1993 34 401,77 30 August 1993 35 401,77 6 September 1993 36 401,77 13 September 1993 37 401,77 20 September 1993 38 401,77 27 September 1993 39 401,80 4 October 1993 40 401,90 11 October 1993 41 402,00 18 October 1993 42 402,09 25 October 1993 43 402,19 1 November 1993 44 402,78 8 November 1993 45 403,56 15 November 1993 46 404,45 22 November 1993 47 405,43 29 November 1993 48 407,88 6 December 1993 49 411,80 13 December 1993 50 416,70 20 December 1993 51 422,78 27 December 1993 52 429,21